Opinion by
Price, J.,
Appellants instituted an action in trespass against appellee, Delaware River Port Authority, and other named parties for the death of appellants’ decedent during construction of the Chester-Bridgeport Bridge which was built under the auspices of appellee. The allegations of negligence were based on the failure of appellee and the other defendants to adhere to proper safety standards during said construction. Appellee raised the defense of sovereign immunity and moved for Judgment on the Pleadings, which was granted October 30, 1974 against appellants and all the other parties to this action.
We are again urged to abandon the doctrine of sovereign immunity, a question which has been presented on many previous appeals. All parties concede, as they must, that the present law of this Commonwealth requires we affirm. We decline to depart from the doctrine of sovereign immunity and will affirm. Brown v. Commonwealth, 453 Pa. 566, 305 A. 2d 868 (1973); Enoch v. Food Fair Stores, Inc., 232 Pa. Superior Ct. 1, 331 A. 2d 912 (1974).
*265The judgment of the lower court is affirmed.
Jacobs, J., concurs in the result.